                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DEBORAH LYNN MILLER,

      Plaintiff,
                                             Case No. 18-13147
v.
                                             HON. DENISE PAGE HOOD
CITY OF DETROIT, et al.,

     Defendants.
_________________________________________/

                    ORDER DENYING ROMANOWSKI’S
                     MOTION TO DISMISS [Dkt. No. 5]

I.    INTRODUCTION

      Plaintiff filed this 42 U.S.C. § 1983 action on October 9, 2018, alleging that

Defendants violated her constitutional rights when they subjected her to cruel and

unusual punishment, excessive force, and gross negligence with respect to her medical

conditions while in custody at the Detroit Detention Center. On November 15, 2018,

Defendant Warden Kenneth Romanowski (“Romanowski”) filed a Rule 12(b)(6)

Motion to Dismiss. [Dkt. No. 5] Romanowski’s Motion to Dismiss has been fully

briefed.

      For the reasons that follow, the Court denies Romanowski’s Motion to Dismiss.




                                         1
II.   BACKGROUND

      On September 22, 2017, Plaintiff was confined in the Detroit Detention Center

by the Detroit Police Department (“DPD”) officers on a warrant for failing to appear

on a driving on a suspended license charge. On several occasions, Plaintiff’s boyfriend

informed the arresting officer(s) that Plaintiff was a crack and heroin addict, an

alcoholic, and had high blood pressure requiring medication and medical treatment.

Plaintiff’s boyfriend later informed a Detroit Detention Center officer of Plaintiff’s

conditions, again advising that Plaintiff had serious health issues and insisting that

Plaintiff needed medication and immediate medical treatment. Two days later,

Plaintiff was found unresponsive in a holding cell before she was transported to

Detroit Receiving Hospital. Plaintiff remained in coma at Detroit Receiving Hospital

for several days and suffered permanent injuries as a result.

      Plaintiff’s four-count Complaint includes the following claims, and Plaintiff

alleges Romanowski should be held liable with respect to each claim: (1) Count I -

deliberate indifference to a serious medical need under the Fourth, Eighth, and

Fourteenth Amendments; (2) Count II - cruel and unusual punishment/excessive force

in violation of the Fourth, Eighth, and Fourteenth Amendments; (3) Count III - Monell

liability; and (4) Count IV - gross negligence and wanton and willful misconduct.

      As to Romanowski, Plaintiff specifically alleges:


                                          2
       9. At all times relevant, Defendant WARDEN KENNETH
ROMANOWSKI was acting under color of law and in the course and
scope of his employment as a Warden for the Detroit Detention Center
located in Wayne County, State of Michigan. He is named in this action
in his official and individual capacity.

                                *****

      17. That upon information and belief Defendant WARDEN
KENNETH ROMANOWSKI became aware of Plaintiff’s presence or
should have become aware of her presence in the jail and knew of or
should have known of the Plaintiff’s serious medical needs requiring
immediate medical attention.

                                *****

       33. That the acts or omissions by Defendants, WARDEN
KENNETH ROMANOWSKI and John and Jane Doe Corrections
Officers 1-8 were unreasonable and performed knowingly, deliberately,
indifferently, intentionally, maliciously, and with callousness, and
deliberate indifference to Plaintiff’s wellbeing and serious medical
needs.

                                *****

      35. That Defendants upon information and belief WARDEN
KENNETH ROMANOWSKI and JOHN AND JANE DOE
CORRECTIONS OFFICERS knew of the Plaintiff’s serious medical
needs requiring immediate medical attention.

                                *****

      52. At all times relevant, Defendants CITY OF DETROIT and
WARDEN KENNETH ROMANOWSKI response to this knowledge
was so inadequate as to show a complete disregard for whether the
corrections officers, medical staff, and mental health staff would violate
the constitutional rights of citizens to be free from violations of the
Fourth and Eighth Amendments to the United States Constitution. [Dkt.

                                    3
       No. 1, PgID 18]1

              53. Defendants CITY OF DETROIT and WARDEN KENNETH
       ROMANOWSKI implicitly authorized, approved, or knowingly
       acquiesced in the deliberate indifference to the serious medical needs and
       cruel and unusual punishment of citizens, and knew or should have
       known that such treatment would deprive inmates of their constitutional
       rights. [Dkt. No. 1, PgID 18]

                                           *****

              55. At all times relevant, Defendants CITY OF DETROIT and
       WARDEN KENNETH ROMANOWSKI knew or should have known
       that there was a clear and persistent pattern of violations of citizen’s=
       constitutional rights to be free from violations of the Fourth and Eighth
       Amendments to the United States Constitution, as described in the
       preceding paragraphs. [Dkt. No. 1, PgID 19]

             56. Defendants CITY OF DETROIT and WARDEN KENNETH
       ROMANOWSKI tolerated the corrections officers, medical staff, and
       mental health staff’s repeated violations of the Fourth and Eighth
       Amendments to the United States Constitution, which allowed the
       corrections officers to continue to engage in this unlawful behavior.
       [Dkt. No. 1, PgID 19]

              57. Defendants CITY OF DETROIT and WARDEN KENNETH
       ROMANOWSKI refused to discipline corrections officers, medical staff,
       and mental health staff who violated citizens’ constitutional rights to be
       free from violations of the Fourth and Eighth Amendments to the United
       States Constitution, failed to fully investigate allegations of misconduct,
       looked the other way and, thus, tacitly encouraged such behavior. In
       doing so, Defendants CITY OF DETROIT and WARDEN KENNETH

       1
         Plaintiff’s Complaint contains two of the following number paragraphs: ¶¶ 48, 49, 50,
51, 52, 53, 54, 55, 56, 57, and 58. See Dkt. No. 1, PgID 13-22. Paragraphs 52, 53, and 55 set
forth and discussed in this Order are the second such Paragraphs 52, 53, and 55 set forth in the
Complaint, at PgID 18-19. When Plaintiff files her amended Complaint, Plaintiff shall properly
order the numbered paragraphs contained therein.

                                                4
       ROMANOWSKI condoned, ratified or encouraged the corrections
       officers, medical staff, and mental health staff to violate the Fourth and
       Eighth Amendment to the United States Constitution as a matter of
       policy. [Dkt. No. 1, PgID 19]

In the Complaint, (a) ¶ 9 is set forth in the General Allegations portion; (b) ¶ 17 is in

the Factual Allegations portion; (c) ¶¶ 33 and 35 are in Count I; and (d) ¶¶ 52, 53, and

55-57 are in Count III.

III.   APPLICABLE LAW & ANALYSIS

A.     Rule 12(b)(6)

       A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the plaintiff’s

complaint. The Court must accept all well-pleaded factual allegations as true and

review the complaint in the light most favorable to the plaintiff. Eidson v. Tennessee

Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007); Kottmyer v. Maas, 436

F.3d 684, 688 (6th Cir. 2006).

       As a general rule, to survive a motion to dismiss, the complaint must state

sufficient “facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint must demonstrate more

than a sheer possibility that the defendant’s conduct was unlawful. Id. at 556. Claims

comprised of “labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555. Rather, “[a] claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

                                            5
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

B.     Qualified Immunity

       As recently stated by the Supreme Court:

       The doctrine of qualified immunity shields officials from civil liability
       so long as their conduct does not violate clearly established statutory or
       constitutional rights of which a reasonable person would have known.
       A clearly established right is one that is sufficiently clear that every
       reasonable official would have understood that what he is doing violates
       that right. We do not require a case directly on point, but existing
       precedent must have placed the statutory or constitutional question
       beyond debate. Put simply, qualified immunity protects all but the
       plainly incompetent or those who knowingly violate the law.

Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (citations and quotation marks omitted).

Qualified immunity is a two-step process. Saucier v. Katz, 533 U.S. 194 (2001). First,

the Court determines whether, based upon the applicable law, the facts viewed in a

light most favorable to the plaintiff show that a constitutional violation has occurred.

Second, the Court considers whether the violation involved a clearly established

constitutional right of which a reasonable person would have known. Saucier, 533

U.S. at 201-02; Sample v. Bailey, 409 F.3d 689 (6th Cir. 2005). Only if the undisputed

facts, or the evidence viewed in a light most favorable to the plaintiff, fail to establish

a prima facie violation of clear constitutional law can this court find that the

defendants are entitled to qualified immunity. Turner v. Scott, 119 F.3d 425, 428 (6th


                                            6
Cir. 1997).

      Once a government official has raised the defense of qualified immunity, the

plaintiff “bears the ultimate burden of proof to show that the individual officers are

not entitled to qualified immunity.” Cockrell v. City of Cincinnati, 468 F. App'x 491,

494 (6th Cir. 2012) (citation omitted). A plaintiff also must establish that each

individual defendant was “personally involved” in the specific constitutional violation.

See Salehphour v. University of Tennessee, 159 F.3d 199, 206 (6th Cir. 1998); Bennett

v. Schroeder, 99 F. App’x 707, 712-13 (6th Cir. 2004) (unpublished) (“It is well-

settled that to state a cognizable Section 1983 claim, the plaintiff must allege some

personal involvement by the each of the named defendants”).

IV.   ANALYSIS

      A.      Counts I, II and IV

      Romanowski contends that the Complaint should be dismissed against him

because Plaintiff has failed to allege that Romanowski was personally involved in the

actions or the failure to take action regarding her need for medical treatment.

Romanowski argues:

      Plaintiff’s specious allegations against Defendant Warden incorrectly
      assume that Defendant Warden was personally involved in Plaintiff’s
      care while at Detroit Detention Center. He was not. By nature of his
      position as Warden, Defendant Warden operates in a supervisory,
      managerial and administrative capacity. This reality helps to explain
      why Plaintiff’s complaints against him are premised solely on his alleged

                                           7
      “failure to act” to stop the alleged unconstitutional behavior of the other
      defendants, as opposed to what is actually required to sustain a § 1983
      claim – direct personal involvement in the alleged constitutional
      behavior.

Dkt. No. 5, PgID 86-87.

      A prisoner alleging cruel and unusual punishment must demonstrate that the

failure to act was sufficiently serious to rise to constitutional levels (an objective

standard) and that the official acted with a sufficiently culpable state of mind (a

subjective standard). Wilson v. Seiter, 501 U.S. 294, 298 (1991). Romanowski does

not challenge that his alleged failure to act was sufficiently serious as to rise to

constitutional levels.

      As to the latter component, Romanowski argues that a prison official cannot be

found liable for denying an inmate necessary medical treatment “unless the official

knows of and disregards an excessive risk to inmate health or safety.” Farmer v.

Brennan, 511 U.S. 825, 837 (1994). The Sixth Circuit has concluded:

      The subjective component, by contrast, requires a showing that the
      prison official possessed a sufficiently culpable state of mind in denying
      medical care. Deliberate indifference requires a degree of culpability
      greater than mere negligence, but less than acts or omissions for the very
      purpose of causing harm or with knowledge that harm will result. The
      prison official’s state of mind must evince deliberateness tantamount to
      intent to punish. Knowledge of the asserted serious needs or of
      circumstances clearly indicating the existence of such needs, is essential
      to a finding of deliberate indifference. Thus, an official’s failure to
      alleviate a significant risk that he should have perceived but did not,
      while no cause for commendation, cannot under our cases be condemned

                                          8
      as the infliction of punishment.

Miller v. Calhoun County, 408 F.3d 803, 813 (6th Cir. 2005) (citations and quotations

omitted).

      Romanowski’s argument that he was not personally involved in Plaintiff’s care

ignores the Rule 12(b)(6) standard that requires that the Court must accept as true

Plaintiff’s allegations – even if many of them vis a vis Romanowksi’s personal

involvement may not be true. Whether Plaintiff’s allegations of Romanowski’s

personal involvement are accurate requires a factual determination that will have to

be ascertained in discovery (though it is possible that Plaintiff (her counsel) should

have ascertained (or tried to ascertain) as much before filing the Complaint). As set

forth below, when accepting the Plaintiff’s allegations as true, the Court finds that

Plaintiff has sufficiently alleged that Romanowski was personally involved in the

actions upon which Plaintiff’s cause of action is premised.

      With respect to Counts I, II, and IV, each of which requires personal

involvement of a defendant, Plaintiff specifically identified Romanowski as having

knowledge of, and having personally involvement with or the failure to act upon,

Plaintiff’s condition.     Plaintiff alleges that: (a) “WARDEN KENNETH

ROMANOWSKI . . . knew of the Plaintiff's serious medical needs requiring

immediate medical attention” [Dkt. No. 1, ¶ 35]; and (b) “the acts or omissions by


                                          9
Defendants, WARDEN KENNETH ROMANOWSKI . . . were unreasonable and

performed knowingly, deliberately, indifferently, intentionally, maliciously, and with

callousness, and deliberate indifference to Plaintiff’s wellbeing and serious medical

needs. [Dkt. No. 1, ¶ 33 (emphasis added)]

      The Court also notes that, in each of the following paragraphs of the Complaint,

Plaintiff alleged that Defendants (which includes – and does not exclude –

Romanowski) had personal involvement with respect to Plaintiff’s treatment (or lack

thereof):

      (1)    “That each and every one of the defendants knew of the symptoms
             Plaintiff was suffering from and knew that if she did not receive
             immediate medical treatment she was at a risk for serious harm;” [Dkt.
             No. 1, ¶ 20 (emphasis added)]

      (2)    “Defendants would have observed the Plaintiff in the holding cell
             moaning, jerking, convulsing, shaking, and exhibiting the obvious and
             typical signs of an individual going through withdrawals;” [Dkt. No. 1,
             ¶ 25]

      (3)    “Although Defendants would have observed Plaintiff suffering from the
             obvious and typical signs of withdrawals, and despite being informed by
             Plaintiff’s family that she was in need of immediate medical treatment
             for serious medical conditions, Defendants failed to provide Plaintiff
             with any medical care/treatment whatsoever and left her suffering and in
             extreme pain in the holding cell until she went into a coma;” [Dkt. No.
             1, ¶ 26]

      (4)    “That as a direct result of Defendants’ deliberate indifference to
             plaintiff’s serious medical needs, Plaintiff DEBORAH LYNN MILLER,
             suffered significant physical and emotional injuries and damages,
             including, but not limited to, physical injuries, emotional injuries,

                                         10
      financial damages, humiliation, embarrassment, and pain and suffering
      which continue today;” [Dkt. No. 1, ¶ 31 (emphasis added)]

(5)   “That Plaintiff’s serious medical conditions were so obvious that even
      a lay person would have easily recognized the necessity for a doctor’s
      immediate attention and each and every one of these Defendants would
      have easily recognized the necessity for a doctor’s immediate attention;”
      [Dkt. No. 1, ¶ 36 (emphasis added)]

(6)   “That the aforementioned Defendants’ conduct amounted to a deliberate
      indifference to Plaintiff’s well-being and serious medical needs;” [Dkt.
      No. 1, ¶ 40 (emphasis added)]

(7)   “Defendants repeatedly and willfully failed to provide Plaintiff with
      medical care and/or delayed medical care that was necessary to treat her
      serious medical needs, and Defendants repeatedly and willfully failed to
      provide such treatment, care and assistance although they were on notice
      of Plaintiff’s serious medical needs, and although they knew that in so
      doing, they were depriving Plaintiff of basic needs and violating her
      constitutional rights;” [Dkt. No. 1, ¶ 46 (emphasis added)]

(8)   “Throughout her incarceration, the treatment, failure to provide treatment
      and the delay of treatment to Plaintiff by each and every Defendant,
      constituted cruel and unusual punishment in violation of Plaintiff’s 4th,
      8th and 14th Amendment rights;” [Dkt. No. 1, ¶ 47]

(9)   “That in taking custody of Plaintiff, Defendants undertook and owed a
      duty to Plaintiff to make reasonable efforts to care for her in a reasonable
      and prudent manner, to exercise due care and caution, and in such
      operation as the rules of the common law require and in accordance with
      the customs, policies and procedures;” [Dkt. No. 1, ¶ 59]

(10) “Defendants breached each and every duty owed to Plaintiff;” [Dkt. No.
     1, ¶60 (emphasis added)] and

(11) “That notwithstanding the aforementioned duties, the aforementioned
     Defendants took into custody, incarcerated, and monitored Plaintiff in an
     extremely careless, grossly negligent, reckless, and wanton and willful

                                   11
             manner without concern whatsoever for her safety and welfare, and
             failed to tend to Plaintiff’s serious medical needs[.]” [Dkt. No. 1, ¶ 61
             (emphasis added)]

      Based on the foregoing allegations, which are found in the Factual Allegations

section of the Complaint, as well as in Counts I, II, and IV of the Complaint, the Court

concludes that Plaintiff has adequately pleaded claims against Romanowski for

deliberate indifference to her serious medical needs, cruel and unusual punishment,

and gross negligence.2

      As to Count II, which alleges multiple claims, the Court notes that Plaintiff does

not appear to allege an excessive force claim against Romanowski, specifically or

even generally. As Plaintiff will need to amend her Complaint anyway, the Court

orders Plaintiff to make the excessive force claim a separate Count and, if such

excessive force claim is being alleged against Romanowski, expressly state that a

claim for excessive force is being alleged against him.



      B.     Qualified Immunity

      Romanowski’s assertion of a qualified immunity defense similarly relies on the

version of the relevant facts that he believes to be true (that he performed only in a

supervisory capacity) while overlooking the allegations set forth in the Complaint.


      2
       The parties do not discuss the requisite elements for any of these causes of action.

                                               12
As stated above, the Court finds that Plaintiff clearly alleges Romanowksi was

personal involved, not simply that Romanowski was liable because he knew or should

have known of unconstitutional conduct and failed to do something about it.

      Based on the Complaint, and as discussed above, the Court finds that Plaintiff

has alleged that her constitutional rights were violated when Defendants used

excessive force, imposed cruel and unusual punishment, and denied her necessary

medical care. The Court finds that – and it apparently is undisputed, as the parties do

not even discuss whether – those constitutional rights were clearly established at the

time of the underlying events, such that any reasonable officer would have known of

those rights. The parties also do not discuss whether, but the Court finds that,

Plaintiff’s allegations support a finding that Romanowski’s actions were unreasonable

in light of those clearly established rights.

      The Court denies Romanowski’s assertion that he is entitled to qualified

immunity.



      C.     Count III - Monell Liability

      A municipal defendant can only be subject to direct liability if it causes a

constitutional violation and harm to the plaintiff because it “implements or executes

a policy statement, ordinance, regulation or decision officially adopted and


                                           13
promulgated by” that body’s officers. Monell v. New York City Dep’t of Social Servs.,

436 U.S. 658, 690 (1978).       “[I]t is when execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may fairly

be said to represent official policy, inflicts the injury that the government as an entity

is responsible under Section 1983.” Id. at 694. A plaintiff cannot allege a viable claim

based solely on vicarious liability or respondeat superior. Id. at 691.              The

municipality’s policy (or absence of one) must be a “moving force” in the deprivation

of the plaintiff’s constitutional rights and such policy must have arisen from

“deliberate indifference” to the rights of its citizens. Doe v. Claiborne Cty., Tenn., 103

F.3d 495, 508 (6th Cir. 1996).

      In addition to policy or custom, the inadequacy of police training may serve as

a basis for Section 1983 liability where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact. Canton

v. Harris, 489 U.S. 378, 388 (1989). The question is “whether the training program

is adequate; and if it is not, the question becomes whether such inadequate training

can justifiably be said to represent ‘city policy.’” Id. at 390.

      Plaintiff alleges that, in essence, Romanowski – as one who represents the

official policy of the State, should be subject to municipal liability because he failed

to take appropriate action and failed to train upon learning that officers engaged in


                                           14
improper conduct. Those allegations primarily are found in Count III – Plaintiff’s

Monell claim. See Dkt. No. 1, PgID 16-20. The allegations of supervisory (Monell)

liability are sufficient, when taken in conjunction with the many allegations detailing

how Romanowski was aware of, tolerated, allowed, and condoned the violation of

prisoners’ constitutional rights – and failed to train to correct such violations. The

Court specifically notes the following allegations that Romanowski:

      (1)    “failed to train, discipline and supervise corrections officers responsible
             for inmates’ treatment, custody and care, and/or encouraged the
             corrections officers to violate federal and state laws without regard to the
             constitutional rights of citizens to be free from violations of the Fourth,
             Eighth and Fourteenth Amendments to the United States Constitution;”

      (2)    “refused to provide the corrections officers any training, discipline and
             supervision with regard to the constitutional rights of citizens to be free
             from violations of the Fourth, Eighth and Fourteenth Amendments to the
             United States Constitution;”

      (3)    “refused to provide corrections officers with supervision and discipline
             to protect the constitutional rights of citizens;”

      (4)    “refused to require the corrections officers to follow policies and
             procedures and state and federal law relating to the right of an inmate to
             be provided with medical care for serious medical needs and that
             excessive force not be used upon them;”

      (5)    “knew or should have known that the policies, procedures, training
             supervision and discipline of the corrections officers were inadequate for
             the tasks that each Defendant was required to perform;”

      (6)    was “on notice and knew that the failure of training, discipline and/or
             supervision of the corrections officers, medical staff, and mental health
             staff with regard to the constitutional rights of citizens to be free from

                                          15
            violations of the Fourth, and Eighth Amendments to the United States
            Constitution, as described in the preceding paragraphs were inadequate
            and would lead to the violation of inmates’ constitutional rights;”

      (7)   had a “response to this knowledge [that] was so inadequate as to show
            a complete disregard for whether the corrections officers, medical staff,
            and mental health staff would violate the constitutional rights of citizens
            to be free from violations of the Fourth and Eighth Amendments to the
            United States Constitution;”

      (8)   “implicitly authorized, approved, or knowingly acquiesced in the
            deliberate indifference to the serious medical needs and cruel and
            unusual punishment of citizens, and knew or should have known that
            such treatment would deprive inmates of their constitutional rights;”

      (9)   “knew or should have known that there was a clear and persistent
            pattern of violations of citizens’ constitutional rights to be free
            from violations of the Fourth and Eighth Amendments to the
            United States Constitution;”

      (10) “tolerated the corrections officers, medical staff, and mental health
           staff’s repeated violations of the Fourth and Eighth Amendments to the
           United States Constitution, which allowed the corrections officers to
           continue to engage in this unlawful behavior;”

      (11) “refused to discipline corrections officers, medical staff, and mental
           health staff who violated citizens= constitutional rights to be free from
           violations of the Fourth and Eighth Amendments to the United States
           Constitution, failed to fully investigate allegations of misconduct, looked
           the other way and, thus, tacitly encouraged such behavior;” and

      (12) “[i]n doing so, . . . condoned, ratified or encouraged the corrections
           officers, medical staff, and mental health staff to violate the Fourth and
           Eighth Amendment to the United States Constitution as a matter of
           policy.”

Id.


                                         16
      Based on the foregoing allegations, the Court finds that Plaintiff has adequately

pleaded a claim for Monell liability against Romanowski.

IV.   CONCLUSION

      Accordingly, for the reasons stated above,

      IT IS ORDERED that Romanowki’s Motion to Dismiss [#5] is DENIED.



                                              s/Denise Page Hood
                                              Chief Judge, U. S. District Court
Dated: April 4, 2019




                                         17
